     Case 3:17-cv-02215-BEN-JLB Document 72 Filed 09/18/20 PageID.1777 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    CHRISTOPHER GARNIER; and                          Case No.: 3:17-cv-02215-BEN-JLB
      KIMBERLY GARNIER,
10
                                      Plaintiffs,       ORDER GRANTING REQUEST FOR
11    v.                                                VIRTUAL APPEARANCE
12    POWAY UNIFIED SCHOOL
                                                        [Doc. No. 71]
      DISTRICT;
13
      MICHELLE O’CONNOR-RATCLIFF;
14    T.J. ZANE and DOES 1 through 1000,
15                                  Defendants.
16         Defendants have requested one of their counsel, Jack M. Sleeth Jr., be allowed to
17   appear virtually for the trial scheduled to begin on September 21, 2020. ECF No. 71. Good
18   cause appearing, the request is GRANTED. Mr. Sleeth should login to Zoom and access
19   the meeting information provided below before 9:00 AM on September 21, 2020:
20         1. Meeting ID: 160 004 9034
21         2. Passcode: 140310
22         This request is granted contingent on Defendants having other counsel appear in
23   person at the trial. The Court may withdraw its consent to videoconference appearance
24   should technical limitations impact the proceedings.
25         IT IS SO ORDERED.
26
     Dated: September 18, 2020                      ________________________________
27                                                  HON. ROGER T. BENITEZ
28                                                  United States District Judge

                                                    1
                                                                            3:17-cv-02215-BEN-JLB
